Mr President, Excellencies, ladies, and gentlemen,
Let me start by thanking the UN Secretary-General, for his leadership in these difficult times. I also express gratitude to the dedicated staff of this organization, often working in very challenging circumstances, for their commitment and courage.
The international community comes together for the 75th anniversary of the United Nations under exceptional circumstances — amid a global crisis.
Iceland is fully committed to support the global response to the COVID-19 pandemic. We have contributed to the Global Humanitarian Response Plan, to the UN Response and Recovery Fund and to several other initiatives, including the development, distribution, and fair and equal access to a possible vaccine for every country.
This crisis will have long-term implications for our economies and societies, pushing millions of peoples further behind, not least the most vulnerable. We must, therefore, redouble our collective efforts and pursue the Sustainable Development Goals with vigour.
Mr. President,
The pandemic has revealed that our fate is interlinked with the successes and failures of others. This very same revelation brought the founders of this great organisation together in 1945, after having lived through the horrors of two world wars. They understood then, as we must now, that we are stronger together than apart.
This notion is evident to a small state like Iceland, but larger states also gain from a well-functioning international rules-based order: peace, prosperity and partnerships for our people and planet. For the gravest challenges we face today can only be addressed collectively.
The current situation provides us with a perspective. Even if we still have a long way to go, we have witnessed significant achievements over the past 75 years. States have gained their independence, women have gained agency, more parents see their children grow up to become healthy adults, and millions have risen from poverty. Wild polio has recently been eradicated in Africa, a welcome sign of hope in the context of today’s challenges. By most measures, we have been living in times of unprecedented prosperity, something we now know, should not be taken for granted.
It is critical that we fight to maintain and improve the multilateral system and oppose/question those who seek to undermine it. We must ensure that our institutions, actions and tools are fit for purpose — so that the system can continue to serve all of us. The Secretary-General’s ongoing reform agenda has our full support.
Mr. President,
The greatest challenge of our time can only be addressed through joint efforts. Climate action needs to be at the heart of our efforts as we build back better and greener after the pandemic. The Paris Agreement is the global baseline, and Iceland is fully committed to its implementation. To build back greener, we need to make full use of science, innovation, and positive financial stimulus for the full participation of the private sector.
Iceland’s new climate action plan, released earlier this summer, goes even further than was agreed in Paris. Our goal is to achieve 35 per cent reduction in greenhouse gas emissions by 2030 and full carbon neutrality by 2040.
Sustainable management of natural resources and the use of renewable energy will be instrumental if we are to combat climate change. That includes the sustainable use of our oceans, a major carbon sink, continuously threatened by climate change, pollution, and mismanagement. Here, international law, namely the Law of the Sea, provides the foundation for action that should be based firmly in science. Iceland will continue to share its expertise in these fields through our development cooperation, public-private partnerships and our capacity-building programs, run under the auspices of UNESCO.
Mr. President,
As we embark on a Decade of Action, we need to be firmly focused on advancing gender equality — not only as a fundamental human right — but also as critical for accelerated progress so that individuals and nations can prosper and reach their full potential. The slow progress on Sustainable Development Goal 5 on gender equality is therefore deeply worrying, not least as we risk losing a generation or more of gains due to the current crisis.
We must act now to ensure the full and equal participation of women in economic and political life, access to education, essential health services, and fight against sexual and gender-based violence. Iceland is therefore committed to contributing in a meaningful way as a co-leader of the Generation Equality Action Coalition on gender-based violence.
Mr. President,
Growing nationalism, racism, religious intolerance, and homophobia will continue to undermine human rights and fundamental freedoms if we do not fight to reverse this trend. It is of major concern when the most powerful are ambivalent, even hostile, to the enjoyment of universal human rights by all. UN Members States must speak up and act when human rights are set aside or violated, and not hesitate to use the legal, economic, and political tools we have at our disposal.
In the past year, I have had the honour to meet many brave women and men who risk their life and freedom to call out their governments for violation of human rights and fundamental freedom. It is our duty to support and protect these human rights defenders and allow their voices to be heard. We must also protect media freedom, which has come under grave threat in too many countries around the world. Human rights underpin democratic and prosperous societies — which in turn are the fundamental basis for international stability and peace.
As a member of the UN Human Rights Council in 2018 and 2019, Iceland made an effort to demonstrate that all nations, also the smallest among us, can use their voice effectively to speak out for those suppressed or silenced. The experience was both encouraging and empowering, since most UN Member States belong to that group of smaller or mid-size countries.
The Human Rights Council is not without faults and shortcomings. We have been critical of the Council’s membership, and the apparent desire by those with less than stellar human rights records to consistently undermine the integrity of the Council. We have also pushed for reform of the council and its working methods.
Member States serving on the Council should never lose sight of its main mission and purpose — to protect and promote universal human rights. They should call out violators and hold them accountable and be open to constructive criticism and cooperation, rather than seek refuge behind rhetoric of politicization.
With this in mind, and on the basis of the experience of our recent membership of the Human Rights Council, Iceland has decided to run for a seat on the Council for the term 2025-2027.
Mr President,
Let me thank the Secretary-General for his leadership in calling for a global ceasefire; a call which all nations should support, not least those that hold power to influence the situation on the ground.
The ongoing efforts to find political and peaceful solutions to the crisis in Syria, Yemen, and Libya must continue with full backing of those involved. The Middle East Peace Process also needs to be reinvigorated as the current stagnation on both sides only serves to deepen existing disagreements, moving us further away from the two-state solution.
Closer to my own place of home, in Europe, the persistent unlawful violation by Russia of the sovereignty and territorial integrity of Ukraine and Georgia continues to undermine peace and stability, and recent developments in Belarus give cause for major concern.
The Security Council carries special responsibilities for the maintenance of international peace and security on behalf of the wider UN membership. The Council, not least some of its permanent members, need to act in accordance with the UN charter, instead of being motivated by narrow political gains in a zero-sum game, undermining the credibility of this vital body.
Mr President,
“The UN was not created to take mankind into paradise but rather to save humanity from hell”, former Secretary-General Dag Hammarskjold famously once said.
As we celebrate the 75th Anniversary of the United Nations, we should be mindful that this organization has been a catalyst for human development and progress. And it is the most significant peace project of our times.
The UN remains the only international body equipped to bring together different nationalities, political ideologies, and religions, for the common good.
It’s shortcomings can neither serve as an excuse for disengagement nor for the promotion of national interests above the pursuit of our common wellbeing and prosperity.
Too many seek to apply the principles and values of the UN Charter selectively, tilting the balance between rights and responsibilities — in international trade, rule of law, human rights, disarmament and in preventing conflicts and atrocities.
Our organisations and institutions should never serve or shelter those who seek to undermine the basic principles of the international rule-based order, which we have all subscribed to, including the UN Charter and the Universal Declaration of Human Rights.
It remains, that what we see is our own making. That is why, we need to use the current crisis and the 75th anniversary to reinvigorate our cooperation, build trust and make our institutions more effective and resilient, for today and tomorrow.
We should reconfirm our commitment to the principles of the UN Charter, international law, and the liberal international order.
We should stand up for these principles when they are being pushed aside. We should make our institutions more open, transparent, and inclusive. We should reform, not rewrite or retreat.
For only together we can build the future we want, and the UN we need.